DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-8, 10-17, 19 and 20.

Applicants' arguments, filed 07/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 19 and 20 fail to comply with the written description requirement since claims 1 and 10, from which claims 19 and 20 depend from, respectively, recites wherein the polymer is a poly(ethylene oxide) polymer or a hydroxypropyl methylcellulose (HPMC) polymer and claims 19 and 20 recite wherein the viscosity of the polymer may be 6 cPs. The specification does not appear to have support for a poly(ethylene oxide) polymer or a hydroxypropyl methylcellulose (HPMC) polymer with a viscosity as low as 6 cPs. The lowest viscosity for POLYOX® N60K is 2000 cP. The lowest viscosity for HPMC K4M is 3,500 cP. The lowest viscosity for HPMC K100 LV is 80 cP. The lowest viscosity for HPMC E15LV is 12 cP. 


Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 10-17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duffield et al. (US 2010/0055133, Mar. 4, 2010) in view of Gant et al. (WO 2010/044981, Apr. 22, 2010).
Duffield et al. disclose a pharmaceutical composition that includes tetrabenazine and a release-retarding agent (abstract). The pharmaceutical composition is an oral unit dosage form. Such an oral unit dosage form can contain a variety of tetrabenazne doses, for example, a range of doses from about 1 mg to about 100 mg (¶ [0045]). The pharmaceutical composition is a tablet, powder, capsule, sachet, troche or lozenge (¶ [0047]). The composition may be a controlled release matrix (¶ [0190]). Suitable excipient materials for use in controlled release matrices include hydrophilic polymers (¶ [0191]). Suitable hydrophilic polymers include hydroxypropylmethylcellulose (HPMC), hydroxypropylcellulose (HPC), polyoxyethylene, CARBOPOLTM, and mixtures thereof (¶ [0195]). The hydrophilic polymer can be present in an amount of from about 10% to about 90% by weight of the controlled release matrix dosage form (¶ [0196]). Suitable hydroxypropylmethylcellulose include HPMC K4M (4000 cPs, MW 400,000), HPMC K100 LV (100 cP), and HPMC E15LV (15 cPs, MW 50,000) (¶ [0540]). Suitable poly(ethylene oxide)s include POLYOX® grade  WSR N-60K (2000-4000 cPs, MW 2,000,000) (¶ [0198]). The total amount of polymer relative to the entire matrix can vary and can depend on the desired drug loading (¶ [0199]). 
6- tetrabenazine.
However, Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds (abstract). Example 2 discloses wherein the new benzoquinoline compound is d6-tetrabenazine (page 30). Administering tetrabenazine has adverse effects such as neuroleptic malignant syndrome, drowsiness, fatigue, nervousness, anxiety, insomnia, agitation, confusion, orthostatic hypotension, nausea, dizziness, depression, and Parkinsonism (¶ [0004]). Deuteration can be used to (a) reduce or eliminate unwanted metabolites, (b) increase the half-life of the parent drug, (c) decrease the number of doses needed to achieve a desired effect, (d) decrease the amount of a dose needed to achieve a desired effect, (e) increase the formation of active metabolites, if any are formed, (f) decrease the production of deleterious metabolites in specific tissues, and/or (g) create a more effective drug and/or a safer drug for polypharmacy, whether the polypharmacy be intentional or not. Deuteration has the strong potential to slow the metabolism of tetrabenazine and attenuate interpatient variability (¶ [0013]). 
Duffield et al. disclose an oral dosage form comprising tetrabenazine. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the oral dosage form of Duffield et al. since d6-tetrabenazine is more advantageous compared to tetrabenazine in that it metabolizes slower than tetrabenazine and attenuate interpatient variability among other benefits as taught by Gant et al. 
inf of a total combined amount of deuterated dihydrotetrabenazine of >1 to 1.2, Duffield et al. disclose in Table 3 the α-DHTBZ/β-DHTBZ ratios based on AUC. The fed value at AUCinf is 2.17 and the fasting value at AUCinf is 2.08. Thus, Duffield et al. disclose a ratio of fed to fasted AUCinf of a total combined amount of deuterated dihydrotetabenazine of 1.04. 
	In regards to instant claims 1, 2, 10 and 11 reciting wherein oral administration of the oral dosage form to a human in a fed state results in a specific AUCinf and Cmax in plasma, the claimed invention is a composition comprising an amount of d6-tetrabenazine and an amount of a polymer. The composition of the prior art comprises substantially the same polymer, amount of polymer, and amount of d6-tetrabenazine as the claimed invention. Therefore, one of ordinary skill in the art would reasonably expect the composition of the prior art to have substantially the same properties like AUCinf and Cmax as the claimed invention when administered in a fed state. 


Response to Arguments
	Applicant argues that Duffield’s Table 3 reports on α-DHTBZ/β-DHTBZ ratios, based on AUC. Table 3 does not report on the ratio of the total combined amount of deuterated DHTBZ in the fed and fasted states as claimed. 
The Examiner does not find Applicant’s argument to be persuasive. An α-DHTBZ/β-DHTBZ ratio based on AUC takes into account the AUC of α-DHTBZ and the AUC of β-DHTBZ. Thus, since the ratio has both α-DHTBZ and β-DHTBZ, an α-inf at fed state of 531 and a β-DHTBZ AUCinf at fed state of 330. Thus, the total at fed state is 861. Table 1 of Duffield also discloses an α-DHTBZ AUCinf at fasted state of 414 and a β-DHTBZ AUCinf at fasted state of 264. Thus, the total at fasted state is 678. As such, Table 1 discloses a ratio of fed to fasted AUCinf of a total combined amount of deuterated DHTBZ of 1.27. Although the instant claims recite a ratio of fed to fasted of > 1 to 1.2, the AUCinf values in Table 1 have a standard deviation and the claimed ratio is within the standard deviation. As such, the claimed ratio is also obvious from Table 1 of Duffield. Therefore, Applicant’s argument is unpersuasive.

Applicant argues that while a substantial food effect was observed in 10 out of 13 subjects, a significant food effect was observed in all 13 subjects. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. It is unclear where in paragraph [0663] of Duffield it discloses wherein a significant food effect was observed in all 13 subjects. Paragraph [0663] of Duffield discloses wherein tetrabenazine CR 50 mg tablets demonstrated a significant food-effect (n=13); the substantial food-effect was observed in 10 out of 13 subjects. “The substantial food-effect” refers to the significant food-effect and only 10 out of 13 subjects was observed having it. As such, Applicant’s argument is unpersuasive. 


The Examiner disagrees and does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests. As discussed above, Duffield discloses in other embodiments the fed to fasted ratio recited in the instant claims. As such, Applicant’s argument is unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,346,800 in view of Duffield et al. (US 2010/0055133, Mar. 4, 2010). The pending claims differ from the patented claims insofar as reciting an amount of d6- tetrabenazine. Duffield et al. 6- tetrabenazine into the pending claim composition since this is a known and effective dose of tetrabenazine for a composition as taught by Duffield et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties.

Claims 11-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,296,739 in view of Gant et al. (WO 2010/044981, Apr. 22, 2010). The pending claims differ from the patented claims insofar as reciting d6- tetrabenazine. Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds (abstract). Example 2 discloses wherein the new benzoquinoline compound is d6-tetrabenazine (page 30). It would have obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into pending claims since d6-tetrabenazine is a known compound of Formula I of the patented claims as taught by Gant et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition .

Claims 1-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 11, 12, 19 and 22 of U.S. Patent No. 9,233,959. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional ingredients) and thus read on the instant claims. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the patented claims and the pending claims to have substantially the same properties.

Claims 1-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23, 24, 27 and 28 of U.S. Patent No. 9,814,708. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional properties) and thus read on the instant claims. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art .

Claims 1-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,166,183 in view of Duffield et al. (US 2010/0055133, Mar. 4, 2010) and Gant et al. (WO 2010/044981, Apr. 22, 2010). The pending claims differ from the patented claims insofar as reciting d6- tetrabenazine. Gant et al. disclose wherein deuteration has the strong potential to slow the metabolism of tetrabenazine and attenuate interpatient variability (¶ [0013]). Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into the pending claims since d6-tetrabenazine is more advantageous compared to tetrabenazine in that metabolizes slower than tetrabenazine and attenuate interpatient variability as taught by Gant et al. The pending claims also differ from the patented claims insofar as reciting an amount of d6- tetrabenazine. Duffield et al. disclose wherein an oral unit dosage form can contain a variety of tetrabenazne doses, for example, a range of doses from about 1 mg to about 100 mg (¶ [0045]). It would have been obvious to one of ordinary skill in the art to have incorporated about 1 mg to about 100 mg d6- tetrabenazine into the pending claim composition since this is a known and effective dose of tetrabenazine for a composition as taught by Duffield et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the patented composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary .

Claims 1-8, 10-17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8-15 of copending Application No. 16/177,516 in view of Gant et al. (WO 2010/044981, Apr. 22, 2010). The pending claims differ from the copending claims insofar as reciting d6- tetrabenazine. Gant et al. disclose pharmaceutical compositions comprising new benzoquinoline compounds (abstract). Example 2 discloses wherein the new benzoquinoline compound is d6-tetrabenazine (page 30). It would have obvious to one of ordinary skill in the art to have incorporated d6-tetrabenazine into pending claims since d6-tetrabenazine is a known deuterated analog of tetrabenazine as taught by Gant et al. In regards to the specific ratio of fed to fasted AUCinf, AUCinf and Cmax recited in the pending claims, the copending composition and the pending composition comprise substantially the same dosage form. Therefore, one of ordinary skill in the art would reasonably expect the composition of the copending claims and the pending claims to have substantially the same properties.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-8, 10-17, 19 and 20 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612